Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Request for Continued Examination on  6/07/2022.
Claims 1-5, 7-18 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/07/2022 has been entered.

Response to Applicant’s Remarks

4.	With respect to Applicant’s remarks, the following are addressed:


Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below. The independent claims are now rejected under prior art Jefferies as cited below. This office action is Non-Final.




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5, 8, 10, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jefferies et al. (U.S. Pat. No. 9,573,478 B2).

As per claim 1, Jefferies discloses:
An adapter module apparatus comprising[:
a switch (See Figure 1, contactor or relay 130A), 
an electric device to operate the switch (See Figure 1, i.e. controller 120), a connection to provide electric power through the switch to a load (See Figure 1, i.e. connection L1 and L2 of 130A), 
a device to measure the electric power passing through the switch to the load (See Figure 2, i.e. upstream EVSE pilot measurement), 
a connection to transmit control signals from an EVSE to the electric device to operate the switch (See Figure 1, i.e. control pilot and ground wire to adapter), said connection being electrically connected in parallel to a further electrical device to operate a further switch (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100), said further electrical device and said further switch being disposed within said EVSE (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100) , said further switch being adapted to provide electric power to an electric vehicle (See Figure 8, i.e. EV A & EV B); and 
a connection to transmit measurements of electric power delivered to the load back to the EVSE (See Figure 2, i.e. upstream EVSE pilot measurement connection to Existing EVSE 100 & Col 5; Line 25 to Col 6; Line 6).

As per claim 5, Jefferies discloses all of the features of claim 1 as discloses above wherein Jefferies also discloses the control signal and the electric power measurement signal are sent through a control cable (See Figure 2, i.e. upstream EVSE pilot measurement connection to Existing EVSE 100 & Col 5; Line 25 to Col 6; Line 6)

As per claim 8, Jefferies discloses all of the features of claim 1 as discloses above wherein Jefferies also discloses the electric device to operate the switch is a driver to provide an on-off gate signal to power semiconductors acting as the switch (See Figure 1, i.e. controller 120, See Figure 7 & Col 11; Lines 48-61).

As per claim 10, Jefferies discloses all of the features of claim 1 as discloses above wherein Jefferies also discloses the method of: installing the apparatus of claim 1 in close proximity to a load to control the supply of electric power to the load (See Figure 1 & 2), connecting the apparatus through control wiring to an EVSE which is used to supply recharging power to an Electric Vehicle (EV) by a communication link (See Figure 1, i.e. controller 120), transmitting a control signal from the EVSE to the apparatus through said control wiring which causes the apparatus to control the amount of electric power supplied to the load in proportion to the power supplied to the EV (See Figures 4-6), and generating and transmitting a measurement of the power supplied to the load to the EVSE for combining with the power measurement to the EV (See Figure 2, i.e. upstream EVSE pilot measurement connection to Existing EVSE 100 & Col 5; Line 25 to Col 6; Line 6).

As per claim 17, Jefferies discloses:
A method of increasing an electrical load controlled by an EVSE comprising: 
providing an EVSE (See Figure 1, i.e. 100), said EVSE including a control circuit (See Figure 1, i.e. control of 100), said EVSE including a first power relay, said first power relay including a first control input and a first switch (See Figure 1, i.e. contactor and control of unit 100); 
providing an adapter module (See Figure 1, i.e. doubler adapter), said adapter module including a second power relay (See Figure 1, i.e. contactor 130a & 130b), said second power relay including a second control input and a second switch (See Figure 1, i.e. control 120 and contactor 130A & 130B); 
providing first supply wiring and second supply wiring (See Figure 1, i.e. L1 and L2); 
operatively coupling an on-board charger of an EV to an electrical source through said first switch and said first supply wiring (See Figure 8, i.e. EV A & EV B – [the first switch are use to charge EV as cited]); 
operatively coupling an external load to said electrical source through said second switch and said second supply wiring (See Figure 8, i.e. EV A & EV B – [the first switch are use to charge two EV , the additional EV is considered the external laod]); 
 providing control wiring from said control circuit to both said first control input and said second control input so as to couple said first control input and said second control input electrically in parallel (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100 connect to second controller);
operating said control circuit to send a signal through said control wiring to both said first control input and said second control input so as to operate said first switch and said second switch (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100 connect to second controller); and 
supplying power from said electrical source to both said on-board charger of said EV and said external load when said signal is sent through said control wiring (See Figure 8, i.e. EV A & EV B , and Figures 4-6).

As per claim 18, Jefferies discloses:
A method of increasing an electrical load controlled by an EVSE comprising: 
providing first supply wiring and second supply wiring (See Figure 1, i.e. L1 and L2);
 providing an EVSE (See Figure 1, i.e. 100), said EVSE including a control circuit (See Figure 1, i.e. control of 100); 
providing an adapter module (See Figure 1, i.e. doubler adapter), said adapter module including a controller and a switch (See Figure 1, i.e. contactor 130a & 130b), said controller being electrically coupled to said switch (See Figure 1, i.e. control 120 and contactor 130A & 130B); 
operatively coupling an on-board charger of an EV to an electrical source through said first supply wiring (See Figure 8, i.e. EV A & EV B – [the first switch are use to charge EV as cited]); 
operatively coupling an external load to said electrical source through said switch and said second supply wiring (See Figure 8, i.e. EV A & EV B – [the first switch are use to charge two EV , the additional EV is considered the external load]);
 providing control wiring from said control circuit to both said EV and said controller (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100 connect to second controller); 
receiving a control signal through said control wiring at both said EV and said controller (See Figure 1, i.e. control pilot and ground wire to adapter with controller electronic in EVSE 100 connect to second controller); 
operating said on-board charger of said EV and said switch in response to said control signal (See Figure 8, i.e. EV A & EV B , and Figures 4-6); and 
receiving power from said electrical source at both said EV and said external load wherein said power received at said external load is maintained substantially proportional to said power received at said EV (See Figure 8, i.e. EV A & EV B , and Figures 4-6).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (U.S. Pat. No. 9,573,478 B2) in view of Gonze et al. (U.S. Pub. No. 2013/0313243 A1).

As per claim 2, Jefferies discloses all of the features of claim 1 as discloses above.
Jefferies does not discloses: the switch is an electromechanical relay
	However Gonze discloses: the switch is an electromechanical relay (See Para [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Gonze into the 

teaching of Jefferies because it would prevent power source being loaded by a heater 

while the heater is energized (See Para [0007]).



As per claim 3, Jefferies discloses all of the features of claim 1 as discloses above.
Jefferies does not discloses: the switch is a solid-state relay.
	However Gonze discloses: the switch is a solid-state relay. (See Para [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Gonze into the 

teaching of Jefferies because it would prevent power source being loaded by a heater 

while the heater is energized (See Para [0007]).



9.	Claims 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (U.S. Pat. No. 9,573,478 B2) in view of Haas et al. (U.S. Pub. 2016/0137087 A1).


As per claim 4, Jefferies discloses all of the features of claim 1 as discloses above.
Jefferies does not disclose: the electric power measurement is performed by a current transformer.
	However, Haas discloses: the electric power measurement is performed by a current transformer (See Para [0031], i.e. current transformer).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Haas into the 

teaching of Jefferies because it would allow for controlling of charging rate based on 

peak electrical demand on electric grid (See Para [0016]).




As per claim 11, Jefferies discloses all of the features of claim 10 as discloses above.
Jefferies does not disclose: the supply of electric power to the EVSE is locally controlled by a timer to manage demand charges by limiting operation of both the EVSE and the resistive load to off-peak hours.
	However, Haas discloses: the supply of electric power to the EVSE is locally controlled by a timer to manage demand charges by limiting operation of both the EVSE and the resistive load to off-peak hours. (See Para [0015]-[0024], i.e. during non-peak-hours, See Para [0036]-[0062], See Figures 1-3 [power are supply within a month time frame is apparent]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Haas into the 

teaching of Jefferies because it would allow for controlling of charging rate based on 

peak electrical demand on electric grid (See Para [0016]).



As per claim 12, Jefferies discloses all of the features of claim 10 as discloses above.
Jefferies does not disclose: the supply of electric power to the EVSE is remotely controlled to manage demand charges by limiting operation of both the EVSE and the resistive load to off-peak hours.
However, Haas discloses: the supply of electric power to the EVSE is remotely controlled to manage demand charges by limiting operation of both the EVSE and the resistive load to off-peak hours. (See Para [0015]-[0024], i.e. during non-peak-hours, See Para [0036]-[0062], See Figures 1-3 [power are supply within a month time frame is apparent]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Haas into the 

teaching of Jefferies because it would allow for controlling of charging rate based on 

peak electrical demand on electric grid (See Para [0016]).



As per claim 13, Jefferies discloses all of the features of claim 10 as discloses above.
Jefferies does not disclose: the EVSE and the increased electric load due to parallel control are remotely controlled and the apparatus of claim 1 is used to amplify the response to requests for ancillary service for frequency regulation or voltage regulation from the grid and the revenue derived from those services.
However, Haas discloses: the EVSE and the increased electric load due to parallel control are remotely controlled and the apparatus of claim 1 is used to amplify the response to requests for ancillary service for frequency regulation or voltage regulation from the grid and the revenue derived from those services (See Para [0054], i.e. demand response request, See Para [0036]-[0062] –[demand response is voltage regulation]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Haas into the 

teaching of Jefferies because it would allow for controlling of charging rate based on 

peak electrical demand on electric grid (See Para [0016]).




10.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (U.S. Pat. No. 9,573,478 B2) in view of Sturza et al. (U.S. Pub. No. 2019/0322178 A1).

As per claim 7, Jefferies discloses all of the features of claim 1 as discloses above.
Jefferies does not discloses: the electric device to operate the switch is a coil in an electromechanical relay. 
	However Sturza discloses: the electric device to operate the switch is a coil in an electromechanical relay. (See Para [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Sturza into the 

teaching of Jefferies because it would allow a relay to be energize by a low voltage (See 

Para [0026]).


11.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (U.S. Pat. No. 9,573,478 B2) in view of Li et al. (U.S. Pub. No. 2020/0067400 A1).


As per claim 9, Jefferies discloses all of the features of claim 1 as discloses above.
Jefferies does not discloses: the electric device to operate the switch is a driver to take a Pulse Width Modulated signal to provide a proportional signal to power semiconductors acting as the switch.
	However Li discloses: the electric device to operate the switch is a driver to take a Pulse Width Modulated signal to provide a proportional signal to power semiconductors acting as the switch. (See Para [0005], i.e. gate driver…power transistor switch…generate pulse width modulation signal).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Li into the 

teaching of Jefferies because it would allow for inverter to discharge at a safe voltage 

level (See Para [0003]).



Allowable Subject Matter
12.	Claims 14, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 14, 15, and/or 16.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851